DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I in the reply filed on 06/30/2022 is acknowledged.
Allowable Subject Matter
Claims 1-9 and 21-31 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Novak et al. [US 5,623,853] teaches a table body (see Figs. 1a and 1b), the wafer stage (22a and 22b) being moveably disposed over the table body (12); a first sliding member (22b along guide20) coupled to the wafer stage; a second sliding member (16a and 16b) coupled to an edge of the table body, the second sliding member being movable along a first direction (Y direction), wherein the first sliding member is coupled to a track of the second sliding member (see Fig. 1a and 1b), the first sliding member being movable along a second direction vertical (X direction) to the first direction; a first cable (50c) coupled to the wafer stage and extending along the second direction, and a stopper disposed below the first cable (Plate 46 is located over steel band 48 for purposes of supporting cable 50d as it rolls out onto the plate 46).
Kraztev [US 2010/0096512] teaches a first cable (cable guide GD1, see Figs. 1 and 2) coupled to the wafer stage and extending along the second direction; a first bracket and a second bracket fixing (blocks 22, see Fig. 2) the first cable, the first and second bracket are connected by a leaf spring (3, see Fig. 2).
Wu et al. [US 2015/0176725] a first bracket (100, see Figs. 3 and 4) fixing the first cable (130), the first bracket being coupled to a roller structure (see Fig. 3), wherein the roller structure comprises a body (106) and a wheel (108) coupled to the body.
Guo et al. [TW 202043941] teaches a first bracket (220, see Fig. 4) fixing the first cable (240), the first bracket being coupled to a roller structure (sliding supports 211 and 212), wherein the roller structure comprises a body and a wheel coupled to the body (see Fig. 4); and a rail guide (a first sliding rail, the first sliding rail extends along the extension direction of the second branch, and the sliding cable support 211 includes a first sliding wheel structure adapted to the first sliding rail, see page 4 of the translation), wherein the roller structure is moveable along a surface of the rail guide (see Fig. 4).
The cited prior art fails to teach the entirety of, alone or in combination, “a first bracket and a second bracket fixing the first cable, the first and second bracket are connected by a leaf spring; and a stopper disposed below the first cable; and moving the wafer stage toward the edge of the table body, such that the wafer stage pushes the first cable outwardly, such that the leaf spring is moved toward a first protective film on a surface of the stopper facing the leaf spring,” as recited in claim 1, “a first bracket fixing the first cable, the first bracket being coupled to a roller structure, wherein the roller structure comprises a body and a wheel coupled to the body; and a rail guide, wherein the roller structure is moveable along a surface of the rail guide; and moving the wafer stage along the first direction, such that the roller structure is moved along a first protective film on a surface of the rail guide,” recited in claim 21, and “a first bracket and a second bracket fixing the first cable, the first and second bracket are connected by a leaf spring; and a stopper disposed below the first cable; and moving the wafer stage toward the edge of the table body, such that the wafer stage pushes the first cable outwardly, such that a first protective film on a surface of the leaf spring is moved toward the stopper,” as recited in claim 28.  Claims 2-9, 21-27, and 29-31 depend respectfully therefrom.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Starreveld et al. [US 2020/0057379], Shibazaki  et al. [JP 2008-166617], Aoki [JP 2011-081367], Brinkhuis et al. [US 2010/0097589], Jacobs et al. [US 2003/0137643], Driessen et al. [US 2002/0079464], Engwall [US 2005/0162634], Watson [US 2003/0173556], Kogure et al. [JP 2003-037153], Broers [US 2017/0031249], Ohtomo [US 6,222,614], Liu et al. [CN 106933056] each teach cable handling structure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven H Whitesell-Gordon whose telephone number is (571)270-3942. The examiner can normally be reached Mon - Fri 9:00 AM - 5:30 PM (MST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Steven Whitesell  Gordon/Primary Examiner, Art Unit 1759